Citation Nr: 0104968	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  95-41 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a schedular rating in excess of 60 percent for 
gouty arthritis of the feet, hands, back, and hips.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1958, from April 1961 to January 1967, and from July 
1967 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which denied a claim of entitlement to 
a schedular rating in excess of 20 percent for the service-
connected gouty arthritis of the feet, hands, back, and hips.  
The Board remanded the case back to the RO in July 1997 for 
additional development, and the RO thereafter granted the 
current rating of 60 percent for the service-connected gouty 
arthritis, in a February 2000 rating decision.  The veteran, 
through his representative, has expressed his continued 
disagreement with the assigned rating, arguing that his 
service-connected disability should actually be rated as 
totally disabling.

In the February 2000 rating decision, the RO also granted a 
total rating based on individual unemployability due to 
service-connected disabilities.  Therefore, the veteran's 
appeal of the RO's March 1995 denial of a claim for such VA 
benefit is no longer before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction, and all reasonable efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim for an increased rating have been 
made.

2.  It is shown, resolving reasonable doubt in favor of the 
veteran, that the service-connected gouty arthritis of the 
feet, hands, back, and hips currently is manifested by an 
active process, with very frequent, totally incapacitating 
episodes.



CONCLUSION OF LAW

The schedular criteria for a 100 percent (total) rating for 
the service-connected gouty arthritis of the feet, hands, 
back, and hips, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Part 4, Diagnostic Codes 5002, 5017 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's well-known duty to assist 
claimants in the development of their claims for VA benefits.  
This duty to assist requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  This includes 
assistance in obtaining the claimant's service and VA medical 
records, records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  See 
38 C.F.R. § 3.102.

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims ("the 
Court") has emphasized the importance of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 in cases in which higher ratings 
for service-connected disabilities of the musculoskeletal 
system are sought by a claimant, by holding that Diagnostic 
Code 5201 of the Schedule (which addresses limitation of the 
motion of the arm) does not subsume 38 C.F.R. § 4.40, and 
that 38 C.F.R. § 4.14 (which prohibits the evaluation of the 
same disability under various diagnoses) does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In DeLuca, the 
Court also emphasized, in determining the rating warranted 
for a service-connected musculoskeletal disability, the need 
to consider whether the joint exhibits additional 
symptomatology such as weakened movement, excess 
fatigability, or incoordination, measured in degrees of 
range-of-motion loss, as required by 38 C.F.R. § 4.45.  
DeLuca, at 207.

The veteran contends that his service-connected gouty 
arthritis of multiple joints should be rated as totally 
disabling.  The record shows that the current rating of 60 
percent has been assigned under Diagnostic Code 5017 of the 
Schedule, which mandates the rating of gout to be 
accomplished under Diagnostic Code 5002.  Diagnostic Code 
5002 addresses rheumatoid arthritis, and mandates that the 
disability, when manifested as an active process, is to be 
rated as 60 percent disabling when there are less criteria 
than those for a total (100 percent) rating, but there is 
weight loss and anemia, productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times a year, or a lesser number over prolonged 
periods of time.  The same diagnostic code provides for a 100 
percent (total) rating when there are totally incapacitating, 
constitutional manifestations that are associated with active 
joint involvement.  38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes 5002, 5017.

According to the subscriber of a June 1999 VA general medical 
examination report, the veteran had a several-year history of 
gout in his toes, ankles, feet, hips, lower back, wrist, 
fingers, and left shoulder.  He had been unemployed for the 
past 15 years, and presented to the examination with 
additional medical conditions.  His back had no tenderness, 
but there was pain on movement of all the above mentioned 
joints, and a moderate decrease in their ranges of motion, 
which the veteran attributed to his gout.  Gout was listed as 
one of the pertinent diagnoses, and the examiner expressed 
his opinion to the effect that due to the veteran's gouty 
arthritis and umbilical hernia (which is another of his 
service-connected disabilities), and especially considering 
his age and "multiple problems," he was considered 
unemployable.

According to the subscriber of a November 1999 VA "joints" 
medical examination report, the veteran was a 61-year old 
individual who had had his first episodes of arthritis and 
swelling associated with gout in 1969 or 1970.  Currently, 
there was no swelling over the knees, and "[n]o 
constitutional symptoms," but the examiner noted that the 
veteran complained of pain, weakness and stiffness, and 
indicated that the attacks occurred every two months, or less 
than that.  The last attack was two weeks prior to this 
examination, and it concentrated over the right foot.  There 
were no precipitating factors for the attacks, but when the 
veteran had an attack, he had severe functional impairment, 
and it was noted that he needed to use a cane to ambulate 
because of his hip and back pain.  On examination, the 
veteran's hips had 120 degrees of flexion, 30 degrees of 
extension, 25 degrees of adduction, 30 degrees of abduction, 
40 degrees of external rotation, and 30 degrees of internal 
rotation, bilaterally, with pain in the lateral aspects of 
both hips over the trochanteric region.  The knees had 120 
degrees of flexion, and 20 degrees of extension, bilaterally, 
with painful extension but "okay" stability.  The ankles 
had five to ten degrees of decreased flexion due to pain, but 
the shoulders were "within normal limits bilaterally."  
Elbows and forearms were normal, and the wrists had 50 
degrees of dorsiflexion, and 60 degrees of palmar flexion, 
bilaterally, with no radial or ulnar deviation.  X-Rays done 
in 1994 revealed spondylosis of the lumbosacral spine, and 
minimal degenerative changes in the right shoulder's 
acromioclavicular joint, and in the first metatarsal 
phalangeal (MTP) joints of both feet.  In the assessment 
section, the examiner noted that the veteran had a history of 
gout, with radiographic evidence of involvement over both 
first MTP joints and probably the ankles, and that his gout 
was "still active," with attacks at least monthly affecting 
the feet, wrists, MTP joints or proximal interphalangeal 
joints, with no current signs of inflammation.  She also 
noted that the veteran suffered from chronic back pain with 
bilateral hip pain, which seemed more to be secondary to 
osteoarthritis of the lumbosacral spine, and that the 
symptoms and physical examination were also compatible with 
bilateral trochanteric bursitis.

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matter on appeal has been 
obtained and developed by the agency of original 
jurisdiction, and that all reasonable efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim for additional VA benefits have been made.

As shown above, the VA physician who examined the veteran in 
November 1999 indicated that there were no constitutional 
symptoms, nor evidence of inflammation at the time of the 
examination.  However, she also stated that the veteran's 
gouty arthritis was currently an active process, with current 
evidence of pain on motion of the musculoskeletal joints and 
attacks at least monthly, which the veteran described as 
productive of severe functional impairment.  Additionally, 
the VA physician who examined the veteran in June 1999 
expressed his opinion to the effect that the veteran's gouty 
arthritis rendered the veteran unemployable, which 
essentially means that he thought that the condition was 
totally incapacitating.  Therefore, the Board finds, 
resolving reasonable doubt in favor of the veteran, that it 
is shown that the service-connected gouty arthritis of the 
feet, hands, back, and hips currently is manifested by an 
active process, with very frequent, totally incapacitating 
episodes.

In view of the above, the Board concludes that the schedular 
criteria for a 100 percent (total) rating for the service-
connected gouty arthritis of the feet, hands, back, and hips, 
have been met.


ORDER

A total rating for the service-connected gouty arthritis of 
the feet, hands, back, and hips, is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

